Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-3, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,066.
	Claim 2 of the instant application recites substantially identical language to claim 1 of the identified patent. The claims differ from each of in language capable of has is changed to configured to for example. The differences do not result in a patentably distinct claim. Claims 3 and 7-9 similarly recite substantially identical language as detailed in the chart below illustrating the differences in claim 2 and claim 1 of the patent.

17/225,119
Claim 1 USPN 11,000,066
1. A power supply for an aerosol inhaler comprising: 
a power supply configured to supply power to a load capable of generating aerosol from an aerosol source; 
charging circuitry configured to control charging of the power supply; a power reception coil 
a converter configured to convert AC power into DC power; 
an AC conductive wire connecting the power reception coil and the converter; and 
a DC conductive wire connecting the converter and the charging circuitry  and having a length equal to or greater than a length of the AC conductive wire.  
2. (Currently Amended)  The power supply of claim 1, further  comprising: 
a housing accommodating the power supply, the power reception coil, the charging circuitry, and the converter, 
wherein the 
charging circuitry is arranged above the power supply in a vertical direction when the power supply is charged.


a power supply capable of supplying power to a load capable of generating aerosol from an aerosol source; 
a charger capable of controlling charging of the power supply; a power reception coil capable of receiving the power in a wireless manner; 

a converter configured to convert AC power into DC power; 
an AC conductive wire connecting the power reception coil and the converter; 
a DC conductive wire connecting the converter and the charger and having a length equal to or greater than a length of the AC conductive wire; and 


a housing accommodating the power supply, the power reception coil, the charger, and the converter, 
wherein the power reception coil, 
the converter and the charger are arranged above the power supply in a vertical direction when the power supply is charged.



Election/Restrictions

s 14-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination of group I has separate utility such as reduced heat and increased efficiency by controlling the wiring length. See MPEP § 806.05(d).
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments and amendments, with respect to the statutory double patenting rejection and 112 rejections have been fully considered and are persuasive. The previous rejections have been withdrawn. 

Allowable Subject Matter

Claims 1, 4-6, 10-13 are allowed. The following is an examiner’s statement of reasons for allowance: Yamada et al. (US 2020/0128884) teaches the use of a power supply for an inhaler comprising 5a charger capable of controlling charging of the power supply; a power reception coil capable of receiving the power in a wireless manner; a converter configured to convert AC power into DC power; however Yamada does not teach an AC conductive wire connecting the power reception coil and the converter in combination with a DC conductive wire connecting the converter and the charger and having a length 10equal to or greater than a length of the AC conductive wire. At least this further limitation is not taught or rendered obvious by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836